Case 2:19-ad-00124-VAP Document 3 Filed 05/16/19 Page 1 of 2 Page ID #:3




                   UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


In the Disciplinary Matter of             CASE NO: 2:19−ad−00124−VAP

Sergio J. Lopez de Tirado                 ORDER OF SUSPENSION

California State Bar # 259288




      On April 2, 2019, the Court issued an Order to Show Cause why the
 attorney named above should not be suspended from the Bar of this Court,
 pursuant to Local Rule 83−3.2, as a result of his or her suspension by the Supreme
 Court of California or the California State Bar Court. A written response to the
 Order to Show Cause was due thirty days from the date the Order was issued. The

 Court has received no response that contests the imposition of discipline.
      IT IS THEREFORE ORDERED that the attorney named above is hereby
 suspended from the practice of law in this Court pursuant to Local Rule 83−3.2.1.
      As provided by Local Rule 83−3.2.4, the attorney suspended by this Order
 will be reinstated to the Bar of this Court upon proof of his or her reinstatement as
 an active member in good standing with the State Bar.
      An attorney registered to use the Court’s Electronic Case Filing System


                                             −1−
Case 2:19-ad-00124-VAP Document 3 Filed 05/16/19 Page 2 of 2 Page ID #:4
 (ECF) who is suspended by this Court will not have access to file documents
 electronically until the attorney is reinstated to the Bar of this Court.




Date: May 16, 2019

                                               VIRGINIA A. PHILLIPS
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                              −2−
